Title: To Benjamin Franklin from Isaac Norris, 5 April 1759
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend B Franklin
Philada. Aprl. 5. 1759
I have already wrote by Captain Cuzzins inclosing Bills of Exchange. So that I now only inclose a First Bill which I have since purchased drawn by John Hunter on Messrs. Thomlinson Hanbury Colebrooke and Nesbit Merchants in London No. 1049 for £200. Sterling which I have ordered payable to your Self or Order which please to reserve for my Account.
I dined Yesterday with Col. Hunter who informs me that Mony may be lodged in the Bank on Parliamentary Interest for any Time and drawn out as it is wanted without any previous Notice, if this is so as I think it is, pray be so kind as to lodge the Monies arising from the Bills I have remitted in the Bank for further Orders as Occasion may require. Our Supply Bill for granting £100,000 and 2,700 Men to his Majesty has been refused in plain Terms because the Governor is restricted by Proprietary Orders and cannot pass it, but adds that he will be willing to pass such a Bill as he gave his Assent to the last Year (which exempts the Proprietary Estate). I am of Opinion that if our present Supply Bill does not pass; The House will frame a new Bill exempting the Proprietors granting about £80,000 and 2,000 Men instead of the Number and Sum in the present Bill to make up for the Proprietary Deficiency. The House, I think will not come into the Governor’s Proposals as they have already declared by an Unanimous Resolve, but have agreed to a Bill which will be ready to be sent up this Day granting the Men and Mony as in their former Bill with an Additional Clause declaring that the Proprietary free Gift of £5,000 (about £600 of which is Still unpaid) shall be accounted for as part of the Grants heretofore made by this Province since the Excise Act and shall accept it as a proportion of the £55,000 and the two £100,000 Grants and if it exceeds the proportion the Proprietaries ought to pay upon the Several Acts he shall take Credit for the Overplus upon the present Grant, and on the Other Hand if it falls Short of this equitable proportion they are to make up the Deficiency. What Success this Bill, thus framed, will meet with, I have not heard but as it seems probable that the different Instructions from what they formerly were may yet be continued with sufficient precautions against having their Estates taxed in any Manner an Assembly regardful of the Rights of their Constituents can pass I presume it may meet the Fate of our Other Supply Bills of which we shall be able to send an Account in a very few Days for the Season presses and we cannot sit much longer. I shall give Directions to the Clerk to Copy these Minutes if they can be got ready for Captain Cuzzins or at least to go by the Packet. We were a little disappointed on the Arrival of the Packet to hear nothing from you as She brought Advices to near the Middle of February but we have received the Letters by Capt. Nicholson dated in November last which I will endeavour to Answer more fully by the Packet. In the mean Time that I may not loose this opportunity I shall Conclude Your Assured Friend
I N
 Endorsed: B F acknowled the receipt of this Letter June 9. 1759
